                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                           DOCKET NO. 1:19-cv-00212-FDW
 BARBARA HARPER,                               )
 o/b/o Gilbert Lee Harper                      )
                                               )
        Plaintiff,                             )
                                               )
 vs.                                           )                     ORDER
                                               )
 ANDREW SAUL,                                  )
 Commissioner of Social Security,              )
                                               )
        Defendant.                             )
                                               )

       THIS MATTER is before the Court on the Consent Motion to Remand, submitted by

Defendant Commissioner (Doc. No. 14). Also before the Court is Plaintiff’s Motion for Summary

Judgment (Doc. No. 13).

       Upon review of the Consent Motion to Remand (Doc. No. 14), Plaintiff’s consent to that

motion, and the entire record in this case, and pursuant to 42 U.S.C. § 405(g), IT IS ORDERED

that the Consent Motion (Doc. No. 14) is GRANTED, the final decision of the Commissioner is

REVERSED, and the matter is hereby REMANDED to the Commissioner for further

administrative proceedings.

       Because the Plaintiff has consented to the motion to remand the case, Plaintiff’s Motion

for Summary Judgment (Doc. No. 13) is DENIED AS MOOT.

       IT IS SO ORDERED.

                                    Signed: January 22, 2020




                                               1
